Citation Nr: 1045097	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-05 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In October 2009, the Board remanded this matter for additional 
medical inquiry.  In January 2010, the Veteran underwent VA 
compensation examination for his claim, for which a report and 
opinion has been included in the record.  In August 2010, the 
Board sought additional medical opinion from the Veteran's Health 
Administration (VHA opinion).  In September 2010, a VHA opinion 
was included in the record.         


FINDING OF FACT

The evidence of record does not preponderate against the 
Veteran's claim that a right foot disorder is related to a 
service-connected disorder.  


CONCLUSION OF LAW

A right foot disorder is related to a service-connected disorder.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claim, the 
Board has determined that the evidence supports a grant of the 
benefits sought.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial to 
the Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.  

II.  The Merits to the Claim for Service Connection

The Veteran claims service connection for a right foot disorder.  
He argued during his September 2009 Board hearing that he 
developed a right foot disorder as a result of disability he 
experiences from a service-connected disorder in the right leg.      

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2010).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a).  

In this matter, the evidence of record demonstrates that the 
Veteran has a right foot disorder.  In the January 2010 VA 
compensation examination report of record, provided pursuant to 
the Board's October 2009 remand, the Veteran is diagnosed with 
right foot status post trauma to the ankle from shrapnel, plantar 
fasciitis, calcaneal heel spur, sensory neuropathy, and 
hammertoes at the 2nd to 4th digits.  The September 2010 VHA 
opinion also notes a right foot disorder, indicating that the 
Veteran has numbness and pain in the right foot due to right 
common peroneal neuropathy.   

Moreover, the record shows that the Veteran served in combat 
during World War II and sustained an injury to his right lower 
extremity as a result.  In a December 1945 rating decision of 
record, VA service connected the Veteran for a shrapnel scar to 
his right leg and knee.  

As to whether these disorders relate, the Board finds that the 
evidence does not preponderate against the Veteran's claim.  The 
Veteran himself has contended that his right foot problems 
developed due to his service-connected right leg disorder.  This 
evidence is of probative value because, as a layperson, the 
Veteran is competent to testify regarding observable 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Furthermore, the two medical opinions of record to address the 
Veteran's theory of causation here support his claim.  The 
January 2010 examiner stated - in an opinion that is less than 
clear - that it was probable that the Veteran's right foot 
disorders relate to his service-connected right leg disorder, or 
even to his military service.  The examiner further noted that, 
"given the [history], physical exam, and chart review" the 
Veteran "had been wounded to the right foot while in service."  
And the September 2010 VHA examiner stated that "it is obvious 
that the shell fragment injury to the right ankle and leg caused 
injury to a peripheral nerve that is the source of the current 
complaints of numbness and pain in the right foot."  This 
examiner further stated that the "damage of the nerve is 
permanent."  

Based on these medical opinions, and on the Veteran's assertions, 
the Board cannot find that the evidence of record preponderates 
against his claim to service connection.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  As such, service 
connection is warranted here.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   



(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of shell fragment 
trauma to the right foot is granted.    



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


